Citation Nr: 0824699	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  07-27 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1943 to November 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2007 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  A claim of service connection for a low back disorder was 
previously denied in February 1946, and new evidence 
presented since February 1946 relates to an unestablished 
fact necessary to substantiate the claim.

2.  The veteran did not have a chronic low back disorder in 
service, the veteran has not had continuity of symptomatology 
since service, and his current back disorder is not shown to 
be related to service.  


CONCLUSIONS OF LAW

1.  Evidence received since February 1946 is new and 
material, and the claim of service connection for low back 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

2.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board finds that VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Initially the Board notes that because the request 
to reopen has been granted, there is no need to discuss 
compliance with Kent.  Additionally, in February 2007, the 
agency of original jurisdiction (AOJ) sent a letter to the 
veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to include as interpreted 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits, such as obtaining 
medical records, providing a VA examination, and providing a 
personal hearing.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

A claim of service connection for a low back disorder was 
previously denied in February 1946, and that decision is 
final based on the evidence then of record.  Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008.  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The February 1946 rating decision denied the veteran's claim 
of service connection because the evidence did not establish 
that the veteran had a low back disorder.  Evidence submitted 
since the February 1946 decision indicates that the veteran 
has been diagnosed with arthritis, degenerative disc disease, 
spondylolysis, and scoliosis of the lumbar spine.  This 
evidence is new and material, in that it was previously 
unseen, it relates to an unestablished fact necessary to 
substantiate the claim, namely the existence of a low back 
disorder, and it raises a reasonable possibility of 
substantiating the claim.  Consequently, the claim is 
reopened.  

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the veteran notice as to the 
requirements for service connection; the August 2007 
statement of the case reopened the claim and considered it on 
the merits; and the veteran's arguments throughout the 
instant appeal have been on the merits.  It is concluded, 
therefore, that there is no prejudice to the veteran in 
conducting a de novo review.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as arthritis, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309

In June 2008, the veteran and his wife testified at a Travel 
Board hearing.  The transcript indicates that the veteran's 
wife testified that the veteran had had back pain since his 
separation from service.  She testified that she remembered 
the veteran would come home from work and complain about his 
back pain.  She also testified that his back pain was 
alleviated when the veteran was promoted to a supervisory 
position, though it was always present.  The veteran's wife 
also reported that the veteran had sought treatment for his 
back prior to 2004 (the date of the earliest treatment 
record) but that they could not remember the name of the 
chiropractor so the records could not be requested.  

Initially, the Board notes that the January 1943 enlistment 
examination reports that the veteran had no musculoskeletal 
defects; consequently, the veteran's back is presumed sound 
at entry.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  The 
service treatment records also do not suggest the existence 
of a low back disorder; although a February 1944 notation 
indicates that the veteran complained of "backache," the 
notation indicates that the veteran's backache resulted from 
an upper respiratory infection and subsequent service medical 
records do not report any complaints or treatment pertaining 
to the back.  The November 1945 separation examination record 
does report the veteran's history of an "ailing back" in 
April 1944, which the veteran reported was brought on by 
lifting heavy weight.  The separation examination record 
indicates that the veteran only gave a past history of a back 
condition and the examiner found no evidence of a 
musculoskeletal defect and opined that the in-service back 
injury would not result in disability.  

In January 1946, the veteran filed a claim for compensation, 
reporting that his back "bother[ed] him when [he] lift[ed] 
heavy articles."  The claim was subsequently denied in 
February 1946, and the record is then silent until February 
2007, when the veteran filed the claim currently on appeal.  

In support of his claim, the veteran submitted an October 
1952 letter from a railroad which indicates that the veteran 
was disqualified for a position with the company owing to 
"x-ray findings indicative of congenital defects on both 
sides of the last lumbar vertebra", which "predisposed [the 
veteran] to a slipping of the vertebrae".  See October 1952 
Railroad letter.  

Private medical evidence was also obtained, which reports 
treatment for back pain from 2004 onwards, diagnoses of 
arthritis, degenerative disc disease, spondylolysis, and 
scoliosis if the lumbar spine, and the veteran's history of 
long-term back (15 years or longer) pain, which he believed 
resulted from service.  See, e.g., July 2004 River Valley 
record; October 2006 Southland Chiropractor record.  The 
records do not contain any findings or opinions linking the 
low back disorders to service.  

A VA examination was conducted in August 2007 to determine 
whether, based on a review of the record, the veteran's low 
back disorder was related to service.  The record reports the 
veteran's history of developing back pain in 1943 after 
lifting something heavy.  The veteran also reported that he 
retired from a supervisor position 20 years earlier, for 
reasons unrelated to his back disorder, and that his back 
disorder had no role in his occupation.  After examining the 
veteran and reviewing the record, the examiner stated that he 
believed it was "not at least as likely as not" that the 
veteran's low back disorder was related to any activity that 
occurred in service.  In support of this opinion, the 
examiner noted that the veteran's discharge summary was 
unremarkable for back pain at that time.  He also noted that 
the veteran was employed for approximately 50 years, "first 
starting in tool and dye and working his way up to a 
supervisor position" and stated that, "given the remote 
history of back pain, with the veteran in the interim being 
employed for 40 to 50 years, and with no records of treatment 
for back pain until the past five years," he stated that he 
believed that it was "much more likely" that the current 
low back disorder was related to activities which occurred in 
the intervening years following service.  

After consideration of all the evidence of record and 
applicable caselaw and regulation, the Board finds that 
service connection must be denied.  Although the evidence 
indicates that he veteran had an "ailing back" in service, 
the evidence does not indicate that the condition was 
chronic; rather, the fact that subsequent service treatment 
records and the separation examination do not report 
complaints of back pain indicates that the April 1943 
complaint was acute and transitory rather than a chronic 
condition.  When a condition noted in service is not shown to 
be chronic, or where chronicity might be legitimately be 
questioned, continuity of symptomatology is required to 
support the claim.  See 38 C.F.R. § 3.303.  In this case, 
because the in-service finding of back pain is not shown to 
be a chronic disability, continuity of symptomatology is 
required.  

The post-service evidence does not competently establish that 
the veteran has had continuity of symptomatology since 
separation.  There is no treatment record dating before 2004, 
and, although the 1952 letter indicates that the veteran had 
a congenital low back disorder, the record does not indicate 
that the veteran had any symptoms from said disorder.  
Although the veteran and his spouse have asserted that he has 
had low back pain since the in-service complaint, the 
contention is contradicted by the lack of medical treatment 
records for many years.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in deciding a service connection claim).  

In sum, the evidence of record does not indicate that the 
veteran had a chronic back condition in service or that he 
had continuous symptoms of a back disorder since separation 
from service.  Additionally, the record includes a 
physician's opinion, based on a review of the record, that 
the veteran's current back disorder is not related to 
service.  In light of the foregoing, the preponderance of the 
evidence weighs against the veteran's claim; consequently, 
service connection for a low back disorder is denied.  






ORDER

As new and material evidence has been received; the claim for 
service connection for a low back disorder is reopened and, 
to that extent only, the appeal is granted.

Service connection for a low back disorder is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


